Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is made this 23rd day of May, 2014 by
and among FreeButton, Inc., a Nevada corporation (“Herein after referred to as
Pubco”) on one hand, and A1 Vapors, Inc., a Florida corporation (Herein after
referred to as the “Company”) and Andy Diaz, Jose G Castro, Moses Lopez and
Chris F Comas, each individuals, being the sole shareholders of the Company (the
“Company Shareholders”), on the other hand.

 

BACKGROUND

 

A.           The respective Boards of Directors of Pubco and the Company have
determined that an acquisition of the Company’s outstanding shares by Pubco
through a voluntary exchange with the Company Shareholders (the “Exchange”),
upon the terms and subject to the conditions set forth in this Agreement, would
be fair and in the best interests of their respective shareholders and member,
and such Boards of Directors, along with the Company Shareholders, have approved
such Exchange, pursuant to which shares of the Company issued and outstanding
immediately prior to the Effective Time (as defined in Section 1.04) (the
“Shares”) will be exchanged (including by reservation for future issuances) for
the right to receive 21,000,000 shares of restricted Rule 144 common stock of
Pubco (the “Exchange Shares”).

 

B.           At the Closing, the Company Shareholders’ ownership interest in
Pubco shall represent approximately 62% of the issued and outstanding shares of
Pubco.

 

C.           Pubco, the Company, and the Company Shareholders desire to make
certain representations, warranties, covenants and agreements in connection with
the Exchange and also to prescribe various conditions to the Exchange.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:

 

ARTICLE I
THE EXCHANGE

 

1.01           Exchange. Upon the terms and subject to the conditions set forth
in this Agreement, and in accordance with the Nevada Revised Statutes (“Nevada
Statutes”) and the Florida Revised Statutes (“Florida Statutes”), at the Closing
(as hereinafter defined), the parties shall do the following:

 

(a)           The Company Member will sell, convey, assign, and transfer the
Shares to Pubco by delivering to Pubco a share certificate issued in the name of
Pubco evidencing the Shares (the “Share Certificate”). The Shares transferred to
Pubco at the Closing shall constitute 100% of the issued and outstanding equity
interests of the Company.

 



1

 

 

(b)           As consideration for its acquisition of the Shares, Pubco shall
issue the Exchange Shares to the Company Shareholders by delivering a share
certificate to the Company Shareholders registered in the name of the Company
Shareholders evidencing the Exchange Shares (the “Exchange Shares Certificate”).
The Exchange Shares shall equal no less than 62% of the outstanding shares of
Pubco’s common stock at the time of Closing.

 

1.02           Effect of the Exchange. The Exchange shall have the effects set
forth in the applicable provisions of the Nevada Statutes.

 

1.03           Closing. Unless this Agreement shall have been terminated and the
transactions herein contemplated shall have been abandoned pursuant to Article
VI and subject to the satisfaction or waiver of the conditions set forth in
Article V, the parties shall use commercially reasonable efforts to effect the
closing of the Exchange (the “Closing”) at 10:00 a.m. U.S. Pacific Standard Time
on a business day as soon as possible following satisfaction or waiver of the
conditions set forth in Article V but in no event longer than thirty (30) days
of satisfaction or waiver of such conditions (the “Closing Date”), at the
offices of FreeButton, Inc. 7040 Avenida Encinas, Suite 104-159, Carlsbad, CA
9201, unless another date, time or place is agreed to in writing by the parties
hereto.

 

1.04           Effective Time of Exchange. As soon as practicable following the
satisfaction or waiver of the conditions set forth in Article V, the parties
shall make all filings or recordings required under Nevada Statutes and Arizona
Statutes. The Exchange shall become effective at such time as is permissible in
accordance with Nevada Statutes and Florida Statutes (the time the Exchange
becomes effective being the “Effective Time”). Pubco and the Company shall use
commercially reasonable efforts to have the Closing Date and the Effective Time
to be the same day.

 

1.05           Officer & Director Resignations. On or before the Closing Date,
Pubco shall cause the appointment of the individuals set forth on Schedule 1.05
to be the directors and officers of Pubco and the concurrent resignation of the
directors and officers of Pubco as set forth on Schedule 1.05.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

2.01           Representations and Warranties of the Company. Except as set
forth in the disclosure schedule delivered by the Company to Pubco at the time
of execution of this Agreement (the “Company Disclosure Schedule”), the Company
represents and warrants to Pubco as follows:

 

(a)           Organization, Standing and Power.

 

The Company is duly organized, validly existing and in good standing under the
laws of the State of and has the requisite power and authority and all
government licenses, authorizations, permits, consents and approvals required to
own, lease and operate its properties and carry on its business as now being
conducted. The Company is duly qualified or licensed to do business and is in
good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a Material Adverse
Effect.

 



2

 

 

(b)           Subsidiaries.

 

The Company does not own directly or indirectly, any equity or other ownership
interest in any company, corporation, partnership, joint venture or otherwise.

 

(c)           Capital Structure.

 

The number of Shares and type of all authorized, issued and outstanding Shares
of the Company, and all Shares and equity interests reserved and earned for
issuance under the Company’s various option and incentive plans are specified on
Schedule 2.01(c). Except as set forth in Schedule 2.01(c), no Shares or other
equity securities of the Company are issued, reserved for issuance and earned or
outstanding. All outstanding Shares of the Company are duly authorized, validly
issued, fully paid and nonassessable and not subject to preemptive rights.
Except as set forth in Schedule 2.01(c), there are no outstanding bonds,
debentures, notes or other indebtedness or other securities of the Company
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters. Except as set forth in Schedule
2.01(c), there are no outstanding securities, options, warrants, calls, rights,
commitments, agreements, arrangements or undertakings of any kind to which the
Company is a party or by which they are bound obligating the Company to issue,
deliver or sell, or cause to be issued, delivered or sold, additional Shares or
other equity or voting securities of the Company or obligating the Company to
issue, grant, extend or enter into any such security, option, warrant, call,
right, commitment, agreement, arrangement or undertaking. There are no
outstanding contractual obligations, commitments, understandings or arrangements
of the Company to repurchase, redeem or otherwise acquire or make any payment in
respect of any Shares of the Company. There are no agreements or arrangements
pursuant to which the Company is or could be required to register Shares of
Company or other securities under the Securities Act of 1933, as amended and the
rules and regulations promulgated thereunder (the “Securities Act”) or other
agreements or arrangements with or among any security holders of the Company
with respect to securities of the Company.

 

(d)           Corporate Authority; Noncontravention.

 

The Company has all requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated by this Agreement. The execution
and delivery of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby have been (or at Closing will
have been) duly authorized by all necessary action on the part of the Company.
This Agreement has been duly executed and when delivered by the Company shall
constitute a valid and binding obligation of the Company, enforceable against
the Company and the Company Member, as applicable, in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity. The execution and delivery of this Agreement do
not, and the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to a loss of a
material benefit under, or result in the creation of any lien upon any of the
properties or assets of the Company under, (i) the Company’s certificate or
articles of organization, operating agreement, bylaws or other organizational or
charter documents of the Company, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise or license applicable to the Company, its properties or assets, or
(iii) subject to the governmental filings and other matters referred to in the
following sentence, any judgment, order, decree, statute, law, ordinance, rule,
regulation or arbitration award applicable to the Company, its properties or
assets, other than, in the case of clauses (ii) and (iii), any such conflicts,
breaches, violations, defaults, rights, losses or liens that individually or in
the aggregate could not have a Material Adverse Effect with respect to the
Company or could not prevent, hinder or materially delay the ability of the
Company to consummate the transactions contemplated by this Agreement.

 



3

 

 

(e)           Governmental Authorization.

 

No consent, approval, order or authorization of, or registration, declaration or
filing with, or notice to, any United States court, administrative agency or
commission, or other federal, state or local government or other governmental
authority, agency, domestic or foreign (a “Governmental Entity”), is required by
or with respect to the Company in connection with the execution and delivery of
this Agreement by the Company or the consummation by the Company of the
transactions contemplated hereby, except, with respect to this Agreement, any
filings under the Securities Act or the Exchange Act and except where the
failure to obtain such consent, approval, order, authorization, registration,
declaration or filing (individually or in the aggregate) would not have a
Material Adverse Effect.

 

(f)           Financial Statements of the Company.

 

As of the Closing, Pubco has received a copy of the audited financial statements
of the Company for the fiscal years ended December 31, 2013 and 2012 and the
unaudited financial statements for the three and six months ended June 30, 2014
(collectively, the “Company Financial Statements”). The Company Financial
Statements fairly present the financial condition of the Company at the dates
indicated and its results of operations and cash flows for the periods then
ended.

 

(i)           Since June 30, 2013 (the “Company Balance Sheet Date”), there has
been no Material Adverse Change in the assets or liabilities, or in the business
or condition, financial or otherwise, or in the results of operations or
prospects, of the Company, whether as a result of any legislative or regulatory
change, revocation of any license or rights to do business, fire, explosion,
accident, casualty, labor trouble, flood, drought, riot, storm, condemnation,
act of God, public force or otherwise.

 

(ii)          Since the Company Balance Sheet Date, the Company has not suffered
any damage, destruction or loss of physical property (whether or not covered by
insurance) affecting its condition (financial or otherwise) or operations
(present or prospective), nor has the Company, except as disclosed in writing to
Pubco, issued, sold or otherwise disposed of, or agreed to issue, sell or
otherwise dispose of, any Shares or any other security of the Company and has
not granted or agreed to grant any option, warrant or other right to subscribe
for or to purchase any Shares or any other security of the Company or has
incurred or agreed to incur any indebtedness for borrowed money.

 



4

 

 

(g)           Absence of Certain Changes or Events.

 

Except as set forth on Schedule 2.01(g), since the Company Balance Sheet Date,
the Company has conducted its business only in the Ordinary Course of Business,
and there is not and has not been any:

 

(i)           Material Adverse Change with respect to the Company;

 

(ii)           event which, if it had taken place following the execution of
this Agreement, would not have been permitted by Section 3.01 without prior
consent of Pubco;

 

(iii)           incurrence, assumption or guarantee by the Company of any
indebtedness for borrowed money other than in the Ordinary Course of Business
and in amounts and on terms consistent with past practices or as disclosed to
Pubco in writing; 

 

(iv)           creation or other incurrence by the Company of any lien on any
asset other than in the Ordinary Course of Business;

 

(v)           transaction or commitment made, or any contract or agreement
entered into, by the Company relating to its assets or business (including the
acquisition or disposition of any assets) or any relinquishment by the Company
of any contract or other right, in either case, material to the Company, other
than transactions and commitments in the Ordinary Course of Business and those
contemplated by this Agreement;

 

(vi)           labor dispute, other than routine, individual grievances, or, to
the actual knowledge of the officers of the Company (the “Knowledge of the
Company”), any activity or proceeding by a labor union or representative thereof
to organize any employees of the Company or any lockouts, strikes, slowdowns,
work stoppages or threats by or with respect to such employees;

 

(vii)           payment, prepayment or discharge of liability other than in the
Ordinary Course of Business or any failure to pay any liability when due;



 

(viii)           write-offs or write downs of any material assets, or any
material amount of assets, of the Company;

 

(ix)           other condition, event or occurrence which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect or give
rise to a Material Adverse Change with respect to the Company; or

 

(x)           agreement or commitment to do any of the foregoing.

 



5

 

 

(h)           Certain Fees.

 

No brokerage or finder’s fees or commissions are or will be payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.

 

(i)           Litigation; Labor Matters; Compliance with Laws.

 

(i)           There is no suit, action or proceeding or investigation pending
or, to the Knowledge of the Company, overtly threatened in writing against the
Company that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect with respect to the Company or prevent, hinder or
materially delay the ability of the Company to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against the
Company having, or which, insofar as reasonably could be foreseen by the
Company, in the future could have, any such effect.

 

(ii)           The Company is not a party to, or bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization, nor is it the subject of any proceeding asserting
that it has committed an unfair labor practice or seeking to compel it to
bargain with any labor organization as to wages or conditions of employment nor
is there any strike, work stoppage or other labor dispute involving it pending
or, to the Knowledge of the Company, overtly threatened in writing, any of which
could have a Material Adverse Effect with respect to Company.

 

(iii)           The conduct of the business of the Company complies in all
material respects with all statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees or arbitration awards applicable thereto.

 

(j)           Benefit Plans.

 

Except as set forth on Schedule 2.01(j), the Company is not a party to any
Benefit Plan under which the Company currently has an obligation to provide
benefits to any current or former employee, officer or director of the Company.
As used herein, “Benefit Plan” shall mean any employee benefit plan, program, or
arrangement of any kind, including any defined benefit or defined contribution
plan, unit/stock ownership plan, executive compensation program or arrangement,
bonus plan, incentive compensation plan or arrangement, profit sharing plan or
arrangement, deferred compensation plan, agreement or arrangement, supplemental
retirement plan or arrangement, vacation pay, sickness, disability, or death
benefit plan (whether provided through insurance, on a funded or unfunded basis,
or otherwise), medical or life insurance plan providing benefits to employees,
retirees, or former employees or any of their dependents, survivors, or
beneficiaries, severance pay, termination, salary continuation, or employee
assistance plan.

 

(k)           Certain Employee Payments.

 

The Company is not a party to any employment agreement which could result in the
payment to any current, former or future director, manager, officer or employee
of the Company of any money or other property or rights or accelerate or provide
any other rights or benefits to any such employee, manager, officer or director
as a result of the transactions contemplated by this Agreement, whether or not
(i) such payment, acceleration or provision would constitute a “parachute
payment” (within the meaning of Section 280G of the Code), or (ii) some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.

 



6

 

 

(l)           Properties & Tangible Assets.

 

(i)           The Company has good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by the Company or acquired after the date thereof which are,
individually or in the aggregate, material to the Company’s business (except
properties sold or otherwise disposed of since the date thereof in the Ordinary
Course of Business). Any real property and facilities held under lease by the
Company is held by it under valid, subsisting and enforceable leases of which
the Company is in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(ii)           The Company has good and marketable title to, or in the case of
leased property, a valid leasehold interest in, the office space, computers,
equipment and other material tangible assets which are material to its business.
Except as set forth on Schedule 2.01(l), each such material tangible asset is in
all material respects in good operating condition and repair (subject to normal
wear and tear), is suitable for the purposes for which it presently is used,
and, except as to leased assets, free and clear of any and all Security
Interests. To the Knowledge of the Company there is no dispute or claim made by
any other Person concerning such right, title and interest in such tangible
assets.

 

(m)           Intellectual Property.

 

(i)           As used in this Agreement, “Intellectual Property” means all
right, title and interest in or relating to all intellectual property, whether
protected, created or arising under the laws of the United States or any other
jurisdiction or under any international convention, including, but not limited
to the following: (a) service marks, trademarks, trade names, trade dress, logos
and corporate names (and any derivations, modifications or adaptations thereof),
Internet domain names and Internet websites (and content thereof), together with
the goodwill associated with any of the foregoing, and all applications,
registrations, renewals and extensions thereof (collectively, “Marks”); (b)
patents and patent applications, including all continuations, divisional,
continuations-in-part and provisional and patents issuing thereon, and all
reissues, reexaminations, substitutions, renewals and extensions thereof
(collectively, “Patents”); (c) copyrights, works of authorship and moral rights,
and all registrations, applications, renewals, extensions and reversions thereof
(collectively, “Copyrights”); (d) confidential and proprietary information,
trade secrets and non-public discoveries, concepts, ideas, research and
development, technology, know-how, formulae, inventions (whether or not
patentable and whether or not reduced to practice), compositions, processes,
techniques, technical data and information, procedures, designs, drawings,
specifications, databases, customer lists, supplier lists, pricing and cost
information, and business and marketing plans and proposals, in each case
excluding any rights in respect of any of the foregoing that comprise or are
protected by Patents (collectively, “Trade Secrets”); and (e) Technology. For
purposes of this Agreement, “Technology” means all Software, information,
designs, formulae, algorithms, procedures, methods, techniques, ideas, know-how,
research and development, technical data, programs, subroutines, tools,
materials, specifications, processes, inventions (whether or not patentable and
whether or not reduced to practice), apparatus, creations, improvements and
other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other embodiments of any of the foregoing, in
any form or media whether or not specifically listed herein. Further, for
purposes of this Agreement, “Software” means any and all computer programs,
whether in source code or object code; databases and compilations, whether
machine readable or otherwise; descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing; and all
documentation, including user manuals and other training documentation, related
to any of the foregoing.

 



7

 

 

(ii)           Schedule 2.01(m) sets forth a list and description of the
Intellectual Property required for the Company to operate, or used or held for
use by the Company, in the operation of its business, including, but not limited
to (a) all issued Patents and pending Patent applications, registered Marks,
pending applications for registration of Marks, unregistered Marks, registered
Copyrights of the Company and the record owner, registration or application
date, serial or registration number, and jurisdiction of such registration or
application of each such item of Intellectual Property, (b) all Software
developed by or for the Company and (c) any Software not exclusively owned by
the Company and incorporated, embedded or bundled with any Software listed in
clause (b) above (except for commercially available software and so-called
“shrink wrap” software licensed to the Company on reasonable terms through
commercial distributors or in consumer retail stores for a license fee of no
more than $10,000).

 

(iii)           To the Knowledge of the Company, the Company is the exclusive
owner of or has a valid and enforceable right to use all Intellectual Property
listed for the Company in Schedule 2.01(m) (and any other Intellectual Property
required to be listed in Schedule 2.01(m)) as the same are used, sold, licensed
and otherwise commercially exploited by the Company, free and clear of all
liens, Security Interests, encumbrances or any other obligations to others, and
no such Intellectual Property has been abandoned. To the Knowledge of the
Company, the Intellectual Property owned by the Company and the Intellectual
Property licensed to it pursuant to valid and enforceable written license
agreements include all of the Intellectual Property necessary and sufficient to
enable the Company to conduct its business in the manner in which such business
is currently being conducted. To the Knowledge of the Company, the Intellectual
Property owned by the Company and its rights in and to such Intellectual
Property is valid and enforceable.

 

(iv)           The Company has not received any written notice of any reasonable
basis for an allegation against the Company of any infringement,
misappropriation, or violation by the Company of any rights of any third party
with respect to any material portion of its Intellectual Property. To the
Knowledge of the Company (a) there is no third-party use of any material portion
of its Intellectual Property owned by or exclusively licensed to the Company,
(b) no third-party has a right to use any material portion of its Intellectual
Property, or (c) no third party is infringing, misappropriating, or otherwise
violating (or has infringed, misappropriated or violated) any material portion
of its Intellectual Property.

 

(v)           To the Knowledge of the Company, the Company has not infringed,
misappropriated or otherwise violated any Intellectual Property rights of any
third parties, and the Company is not aware of any infringement,
misappropriation or violation of any third party rights which will occur as a
result of the continued operation of the Company as presently operated and/or
the consummation of the transaction contemplated by this Agreement.

 



8

 

 

(vi)           Schedule 2.01(m) sets forth a list of all non-disclosure
agreements between the Company and its officers, directors and employees.

 

(vii)           To the Knowledge of the Company, all necessary registration,
maintenance, renewal and other relevant filing fees in connection with any of
material portion of the Intellectual Property owned by the Company and listed
(or required to be listed) on Schedule 2.01(m) have been paid and all necessary
registrations, documents, certificates and other relevant filings in connection
with such material portion of the Intellectual Property have been filed with the
relevant governmental authorities in the United States or foreign jurisdictions,
as the case may be, for the purpose of maintaining such Intellectual Property
and all issuances, registrations and applications therefor. To the Knowledge of
the Company, there are no annuities, payments, fees, responses to office actions
or other filings necessary to be made and having a due date with respect to any
such Intellectual Property within ninety (90) days after the date of this
Agreement.

 

(n)           Undisclosed Liabilities.

 

To the Knowledge of the Company, the Company has no material liabilities or
obligations of any nature (whether fixed or unfixed, secured or unsecured, known
or unknown and whether absolute, accrued, contingent, or otherwise) except for
liabilities or obligations reflected or reserved against in the Company
Financial Statements incurred in the Ordinary Course of Business, such
liabilities or obligations disclosed in Schedule 2.01(g) or such liabilities or
obligations which would not likely result in a Material Adverse Effect.

 

(o)           Board Recommendation.

 

The Board of Directors of the Company has unanimously determined that the terms
of the Exchange are fair to and in the best interests of the Company Member and
Company note holders, and recommends that the Company Member and Company note
holders approve the Exchange.

 

(p)           Ownership of Shares.

 

The Company Member owns all of the issued and outstanding Shares of the Company,
free and clear of all liens, claims, rights, charges, encumbrances, and Security
Interests of whatsoever nature or type.

 

(q)           Material Agreements. (i) Schedule 2.01(q) lists the following
contracts and other agreements (“Material Agreements”) to which either the
Company is a party: (a) any agreement (or group of related agreements) for the
lease of real or Personal property, including capital leases, to or from any
Person providing for annual lease payments in excess of $25,000 (b) any
licensing agreement, or any agreement forming a partnership, strategic
alliances, profit sharing or joint venture; (c) any agreement (or group of
related agreements) under which it has created, incurred, assumed, or guaranteed
any indebtedness for borrowed money in excess of $25,000, or under which a
Security Interest has been imposed on any of its assets, tangible or intangible;
(d) any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other material plan or arrangement for the
benefit of its current or former officers and managers or any of the Company’s
employees; (e) any employment or independent contractor agreement providing
annual compensation in excess of $25,000 or providing post-termination or
severance payments or benefits or that cannot be cancelled without more than 30
days’ notice; (f) any agreement with any current or former officer, director,
shareholder or affiliate of the Company; (g) any agreements relating to the
acquisition (by merger, purchase of stock or assets or otherwise) by the Company
of any operating business or material assets or the capital stock of any other
Person; (h) any agreements for the sale of any of the assets of the Company,
other than in the Ordinary Course of Business; (i) any outstanding agreements of
guaranty, surety or indemnification, direct or indirect, by the Company; (j) any
royalty agreements, licenses or other agreements relating to Intellectual
Property (excluding licenses pertaining to “off-the-shelf” commercially
available software used pursuant to shrink-wrap or click-through license
agreements on reasonable terms for a license fee of no more than $10,000); and
(k) any other agreement under which the consequences of a default or termination
could reasonably be expected to have a Material Adverse Effect on the Company.
(ii) The Company has made available to Pubco either an original or a correct and
complete copy of each written Material Agreement. Except as set forth on
Schedule 2.01(q), with respect to each Material Agreement to which the Company
are a party thereto: (a) the agreement is the legal, valid, binding, enforceable
obligation of the Company and is in full force and effect in all material
respects, subject to bankruptcy and equitable remedies exceptions; (b) to the
Knowledge of the Company, (X) the Company is not in material breach or default
thereof, and (Y) no event has occurred which, with notice or lapse of time,
would constitute a material breach or default of, or permit termination,
modification, or acceleration under, the Material Agreement; and (c) the Company
has not repudiated any material provision of the agreement.

 



9

 

 

(r)           Material Contract Defaults. The Company is not, or has not,
received any notice and to the Knowledge of the Company no other party is, in
default in any respect under any Company Material Contract; and there has not
occurred any event that with the lapse of time or the giving of notice or both
would constitute such a material default. For purposes of this Agreement, a
“Company Material Contract” means any contract, agreement or commitment that is
effective as of the Closing Date to which the Company are a party (i) with
expected receipts or expenditures in excess of $25,000, (ii) requiring the
Company to indemnify any Person, (iii) granting exclusive rights to any party,
(iv) evidencing indebtedness for borrowed or loaned money in excess of $25,000
or more, including guarantees of such indebtedness, or (v) which, if breached by
the Company in such a manner would (A) permit any other party to cancel or
terminate the same (with or without notice of passage of time) or (B) provide a
basis for any other party to claim money damages (either individually or in the
aggregate with all other such claims under that contract) from the Company or
(C) give rise to a right of acceleration of any material obligation or loss of
any material benefit under any such contract, agreement or commitment.

 

(s)           Tax Returns and Tax Payments.

 

(i)           The Company has timely filed with the appropriate taxing
authorities all Tax Returns required to be filed by it (taking into account all
applicable extensions). All such Tax Returns are true, correct and complete in
all respects. All Taxes due and owing by the Company have been paid (whether or
not shown on any Tax Return and whether or not any Tax Return was required). The
unpaid Taxes of the Company did not, as of the Company Balance Sheet Date,
exceed the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the Company Financial Statements (rather than in any notes
thereto). Since the Balance Sheet Date, the Company has not incurred any
liability for Taxes outside the Ordinary Course of Business consistent with past
custom and practice. As of the Closing Date, the unpaid Taxes of the Company
will not exceed the reserve for Tax liability (excluding any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the books and records of the Company.

 

(ii)           No material claim for unpaid Taxes has been made or become a lien
against the property of the Company or is being asserted against the Company,
and no extension of the statute of limitations on the assessment of any Taxes
has been granted to the Company and is currently in effect.

 

(iii)           As used herein, “Taxes” shall mean all taxes of any kind,
including, without limitation, those on or measured by or referred to as income,
gross receipts, sales, use, ad valorem, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium
value added, property or windfall profits taxes, customs, duties or similar
fees, assessments or charges of any kind whatsoever, together with any interest
and any penalties, additions to tax or additional amounts imposed by any
governmental authority, domestic or foreign. As used herein, “Tax Return” shall
mean any return, report or statement required to be filed with any governmental
authority with respect to Taxes.

 

(t)           Environmental Matters.

 

The Company is in compliance with all Environmental Laws in all material
respects. The Company holds all permits and authorizations required under
applicable Environmental Laws, unless the failure to hold such permits and
authorizations would not have a Material Adverse Effect on the Company, and is
compliance with all terms, conditions and provisions of all such permits and
authorizations in all material respects. No releases of Hazardous Materials have
occurred at, from, in, to, on or under any real property currently or formerly
owned, operated or leased by the Company or any predecessor thereof and no
Hazardous Materials are present in, on, about or migrating to or from any such
property which could result in any liability to the Company. The Company has not
transported or arranged for the treatment, storage, handling, disposal, or
transportation of any material amount of Hazardous Material to any off-site
location which could result in any liability to the Company. The Company has not
received any written notice alleging and to the Knowledge of the Company there
is no liability, absolute or contingent, under any Environmental Law that if
enforced or collected would have a Material Adverse Effect on the Company.
“Environmental Laws” means all applicable foreign, federal, state and local
statutes, rules, regulations, ordinances, orders, decrees and common law
relating in any manner to contamination, pollution or protection of human health
or the environment, and similar state laws. “Hazardous Material” means any
toxic, radioactive, corrosive or otherwise hazardous substance, including
petroleum, its derivatives, by-products and other hydrocarbons, or any substance
having any constituent elements displaying any of the foregoing characteristics,
which in any event is regulated under any Environmental Law.

 



10

 

 

(u)           Accounts Receivable.

 

All of the accounts receivable of the Company that are reflected in the Company
Financial Statements or the accounting records of the Company as of the Closing
Date (collectively, the “Company Accounts Receivable”) represent or will
represent valid obligations arising from sales actually made or services
actually performed in the Ordinary Course of Business and, to the Knowledge of
the Company, are not subject to any defenses, counterclaims, or rights of set
off other than those arising in the Ordinary Course of Business and for which
adequate reserves have been established.

 

(v)           Full Disclosure.

 

All of the representations and warranties made by the Company in this Agreement,
and all statements set forth in the certificates delivered by the Company at the
Closing pursuant to this Agreement, are true, correct and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make such representations,
warranties or statements, in light of the circumstances under which they were
made, misleading. The copies of all documents furnished by the Company pursuant
to the terms of this Agreement are complete and accurate copies of the original
documents. The schedules, certificates, and any and all other statements and
information, whether furnished in written or electronic form, to Pubco or its
representatives by or on behalf of any of the Company or its affiliates in
connection with the negotiation of this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.

 

2.02           Representations and Warranties of Pubco. Except as set forth in
the disclosure schedule delivered by Pubco to the Company at the time of
execution of this Agreement (the “Pubco Disclosure Schedule”), Pubco represents
and warrants to the Company and the Company Member as follows:

 

(a)           Organization, Standing and Corporate Power.

 

Pubco is duly organized, validly existing and in good standing under the laws of
the State of Nevada and has the requisite corporate power and authority and all
government licenses, authorizations, permits, consents and approvals required to
own, lease and operate its properties and carry on its business as now being
conducted. Pubco is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a Material Adverse
Effect with respect to Pubco. Shares of common stock of Pubco, par value $0.001
(“Pubco Common Stock”), are listed on the OTC Bulletin Board under the symbol
“FBTN.”

 



11

 

 

(b)           Subsidiaries.

 

Pubco does not own directly or indirectly, any equity or other ownership
interest in any company, corporation, partnership, joint venture or otherwise.

 

(c)           Capital Structure of Pubco.

 

As of the date of Closing, the authorized capital stock of Pubco consists of
75,000,000 shares of Pubco Common Stock, $0.001 par value, of which 33,844,206
shares of Pubco Common Stock are issued and outstanding and no shares of Pubco
Common Stock are issuable upon the exercise of warrants, convertible notes,
options or otherwise except as set forth in the Pubco SEC Documents (as defined
herein). Except as set forth above, no shares of capital stock or other equity
securities of Pubco are issued, reserved for issuance or outstanding. All shares
which may be issued pursuant to this Agreement will be, when issued, duly
authorized, validly issued, fully paid and nonassessable, not subject to
preemptive rights, and issued in compliance with all applicable state and
federal laws concerning the issuance of securities. Effective as of immediately
after Closing, Pubco will have no more than 33,844,206 shares of Pubco Common
Stock issued and outstanding after the Exchange Shares are issued, excluding any
shares of Pubco Common Stock issuable under outstanding warrants and options.

 

(d)           Corporate Authority; Noncontravention.

 

Pubco has all requisite corporate and other power and authority to enter into
this Agreement and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement by Pubco and the
consummation by Pubco of the transactions contemplated hereby have been (or at
Closing will have been) duly authorized by all necessary corporate action on the
part of Pubco. This Agreement has been duly executed and when delivered by Pubco
shall constitute a valid and binding obligation of Pubco, enforceable against
Pubco in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity. The execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or “put” right with respect to any
obligation or to loss of a material benefit under, or result in the creation of
any lien upon any of the properties or assets of Pubco under, (i) its articles
of incorporation, bylaws, or other charter documents of Pubco (ii) any loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to Pubco, its
properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to
Pubco, its properties or assets, other than, in the case of clauses (ii) and
(iii), any such conflicts, breaches, violations, defaults, rights, losses or
liens that individually or in the aggregate could not have a Material Adverse
Effect with respect to Pubco or could not prevent, hinder or materially delay
the ability of Pubco to consummate the transactions contemplated by this
Agreement.

 



12

 

 

(e)           Government Authorization.

 

No consent, approval, order or authorization of, or registration, declaration or
filing with, or notice to, any Governmental Entity, is required by or with
respect to Pubco in connection with the execution and delivery of this Agreement
by Pubco, or the consummation by Pubco of the transactions contemplated hereby,
except, with respect to this Agreement, any filings under the Nevada Statutes,
the Securities Act or the Exchange Act and except where the failure to obtain
such consent, approval, order, authorization, registration, declaration or
filing (individually or in the aggregate) would not have a Material Adverse
Effect.

 

(f)           Financial Statements.

 

The financial statements of Pubco included in the reports, schedules, forms,
statements and other documents filed by Pubco with the Securities and Exchange
Commission (“SEC”) (collectively, and in each case including all exhibits and
schedules thereto and documents incorporated by reference therein, the “Pubco
SEC Documents”), comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with U.S. generally accepted
accounting principles (except, in the case of unaudited quarterly statements, as
permitted by Form 10-Q of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present the financial position of Pubco as of the dates thereof and the results
of operations and changes in cash flows for the periods then ended (subject, in
the case of unaudited quarterly statements, to normal year-end audit adjustments
as determined by Pubco’s independent accountants). Except as set forth in the
Pubco SEC Documents or disclosed in writing to the Company, at the date of the
most recent audited financial statements of Pubco included in the Pubco SEC
Documents, Pubco has not incurred any liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect
with respect to Pubco.

 

(g)           Absence of Certain Changes or Events.

 

Except as disclosed in the Pubco SEC Documents or as set forth on Schedule
2.02(g), since the date of the most recent financial statements included in the
Pubco SEC Documents, Pubco has conducted its business only in the Ordinary
Course of Business in light of its current business circumstances, and there is
not and has not been any:

 

(i)           Material Adverse Change with respect to Pubco;

 

(ii)           event which, if it had taken place following the execution of
this Agreement, would not have been permitted by Section 3.01 without prior
consent of the Company;

 

(iii)           incurrence, assumption or guarantee by Pubco of any indebtedness
for borrowed money other than in the Ordinary Course of Business and in amounts
and on terms consistent with past practices or as disclosed to the Company in
writing;

 



13

 

 

(iv)           creation or other incurrence by Pubco of any lien on any asset
other than in the Ordinary Course of Business;

 

(v)           transaction or commitment made, or any contract or agreement
entered into, by Pubco relating to its assets or business (including the
acquisition or disposition of any assets) or any relinquishment by Pubco of any
contract or other right, in either case, material to Pubco, other than
transactions and commitments in the Ordinary Course of Business and those
contemplated by this Agreement;

 

(vi)           labor dispute, other than routine, individual grievances, or, to
the knowledge of Pubco, any activity or proceeding by a labor union or
representative thereof to organize any employees of Pubco or any lockouts,
strikes, slowdowns, work stoppages or threats by or with respect to such
employees;

 

(vii)           payment, prepayment or discharge of liability other than in the
Ordinary Course of Business or any failure to pay any liability when due;

 

(viii)           write-offs or write-downs of any material assets, or any
material amount of assets, of Pubco;

 

(ix)           other condition, event or occurrence which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect or give
rise to a Material Adverse Change with respect to Pubco; or

 

(x)           agreement or commitment to do any of the foregoing.



(h)           Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by Pubco to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.

 

(i)           Litigation; Labor Matters; Compliance with Laws.

 

(i)           There is no suit, action or proceeding or investigation pending
or, to the knowledge of Pubco, overtly threatened in writing against Pubco that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect with respect to Pubco or prevent, hinder or materially
delay the ability of Pubco to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against Pubco having, or which,
insofar as reasonably could be foreseen by Pubco, in the future could have, any
such effect.

 

(ii)           Pubco is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, overtly threatened in writing, any of which could have a Material
Adverse Effect with respect to Pubco.

 



14

 

 

(iii)           The conduct of the business of Pubco complies in all material
respects with all statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees or arbitration awards applicable thereto.



(j)           Benefit Plans.

 

Pubco is not a party to any Benefit Plan under which Pubco currently has an
obligation to provide benefits to any current or former employee, officer or
director of Pubco.

 

(k)           Certain Employee Payments.

 

Pubco is not a party to any employment agreement which could result in the
payment to any current, former or future director or employee of Pubco of any
money or other property or rights or accelerate or provide any other rights or
benefits to any such employee or director as a result of the transactions
contemplated by this Agreement, whether or not (i) such payment, acceleration or
provision would constitute a “parachute payment” (within the meaning of Section
280G of the Code), or (ii) some other subsequent action or event would be
required to cause such payment, acceleration or provision to be triggered.

 

(l)           Material Contract Defaults.

 

Pubco is not, or has not, received any notice or has any knowledge that any
other party is, in default in any respect under any Pubco Material Contract; and
there has not occurred any event that with the lapse of time or the giving of
notice or both would constitute such a material default. For purposes of this
Agreement, a “Pubco Material Contract” means any contract, agreement or
commitment that is effective as of the Closing Date to which Pubco is a party
(i) with expected receipts or expenditures in excess of $25,000, (ii) requiring
Pubco to indemnify any Person, (iii) granting exclusive rights to any party,
(iv) evidencing indebtedness for borrowed or loaned money in excess of $25,000
or more, including guarantees of such indebtedness, or (v) which, if breached by
Pubco in such a manner would (A) permit any other party to cancel or terminate
the same (with or without notice of passage of time) or (B) provide a basis for
any other party to claim money damages (either individually or in the aggregate
with all other such claims under that contract) from Pubco or (C) give rise to a
right of acceleration of any material obligation or loss of any material benefit
under any such contract, agreement or commitment.

 

(m)           Properties.

 

Pubco has good, clear and marketable title to all the tangible properties and
tangible assets reflected in the latest balance sheet as being owned by Pubco or
acquired after the date thereof which are, individually or in the aggregate,
material to Pubco’s business (except properties sold or otherwise disposed of
since the date thereof in the Ordinary Course of Business), free and clear of
all material liens, encumbrances, claims, Security Interest, options and
restrictions of any nature whatsoever. Any real property and facilities held
under lease by Pubco are held by them under valid, subsisting and enforceable
leases of which Pubco is in compliance, except as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 



15

 

 

(n)           Intellectual Property.

 

Pubco owns or has valid rights to use the Trademarks, trade names, domain names,
copyrights, patents, logos, licenses and computer software programs (including,
without limitation, the source codes thereto) that are necessary for the conduct
of its business as now being conducted. All of Pubco’s licenses to use Software
programs are current and have been paid for the appropriate number of users. To
the knowledge of Pubco, none of Pubco’s Intellectual Property or Pubco License
Agreements infringe upon the rights of any third party that may give rise to a
cause of action or claim against Pubco or its successors. The term “Pubco
License Agreements” means any license agreements granting any right to use or
practice any rights under any Intellectual Property (except for such agreements
for off-the-shelf products that are generally available for less than $10,000),
and any written settlements relating to any Intellectual Property, to which the
Company is a party or otherwise bound

 

(o)           Board Determination.

 

The Board of Directors of Pubco has unanimously determined that the terms of the
Exchange are fair to and in the best interests of Pubco and its shareholders.

 

(p)           Undisclosed Liabilities.

 

To its knowledge, Pubco has no material liabilities or obligations of any nature
(whether fixed or unfixed, secured or unsecured, known or unknown and whether
absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the Pubco SEC Documents incurred in
the Ordinary Course of Business, or such liabilities or obligations which would
not likely result in a Material Adverse Effect.

 

(q)           Full Disclosure.

 

All of the representations and warranties made by Pubco in this Agreement, and
all statements set forth in the certificates delivered by Pubco at the Closing
pursuant to this Agreement, are true, correct and complete in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make such representations,
warranties or statements, in light of the circumstances under which they were
made, misleading. The copies of all documents furnished by Pubco pursuant to the
terms of this Agreement are complete and accurate copies of the original
documents. The schedules, certificates, and any and all other statements and
information, whether furnished in written or electronic form, to the Company or
its representatives by or on behalf of Pubco and the Pubco Stockholders in
connection with the negotiation of this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.

 



16

 

 

(r)           Accounts Receivable.

 

All of the accounts receivable of Pubco that are reflected in the Pubco SEC
Documents or the accounting records of Pubco as of the Closing Date
(collectively, the “Pubco Accounts Receivable”) represent or will represent
valid obligations arising from sales actually made or services actually
performed in the Ordinary Course of Business and are not subject to any
defenses, counterclaims, or rights of set off other than those arising in the
Ordinary Course of Business and for which adequate reserves have been
established. The Pubco Accounts Receivable are fully collectible to the extent
not reserved for on the balance sheet on which they are shown.

 

(s)           Environmental Matters.

 

Pubco is in compliance with all Environmental Laws in all material respects.
Pubco holds all permits and authorizations required under applicable
Environmental Laws, unless the failure to hold such permits and authorizations
would not have a Material Adverse Effect on Pubco, and is compliance with all
terms, conditions and provisions of all such permits and authorizations in all
material respects. No releases of Hazardous Materials have occurred at, from,
in, to, on or under any real property currently or formerly owned, operated or
leased by Pubco or any predecessor thereof and no Hazardous Materials are
present in, on, about or migrating to or from any such property which could
result in any liability to Pubco. Pubco has not transported or arranged for the
treatment, storage, handling, disposal, or transportation of any material amount
of Hazardous Material to any off-site location which could result in any
liability to Pubco. Pubco has not received any written notice alleging and has
no knowledge of any likely liability, absolute or contingent, under any
Environmental Law that if enforced or collected would have a Material Adverse
Effect on Pubco. There are no past, pending or threatened claims under
Environmental Laws against Pubco and Pubco is not aware of any facts or
circumstances that could reasonably be expected to result in a liability or
claim against Pubco pursuant to Environmental Laws.

 

(t)           Tax Returns and Tax Payments.

 

(i)           Pubco has timely filed with the appropriate taxing authorities all
Tax Returns required to be filed by it (taking into account all applicable
extensions). All such Tax Returns are true, correct and complete in all
respects. All Taxes due and owing by Pubco has been paid (whether or not shown
on any Tax Return and whether or not any Tax Return was required). Pubco is not
currently the beneficiary of any extension of time within which to file any Tax
Return or pay any Tax. No claim has ever been made in writing or otherwise
addressed to Pubco by a taxing authority in a jurisdiction where Pubco does not
file Tax Returns that it is or may be subject to taxation by that jurisdiction.
The unpaid Taxes of Pubco did not, as of the date of the most recent financial
statements included in the Pubco SEC Documents, exceed the reserve for Tax
liability (excluding any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
financial statements (rather than in any notes thereto). Since the date of the
most recent financial statements included in the Pubco SEC Documents, Pubco has
not incurred any liability for Taxes outside the Ordinary Course of Business
consistent with past custom and practice. As of the Closing Date, the unpaid
Taxes of Pubco will not exceed the reserve for Tax liability (excluding any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the books and records of Pubco.

 



17

 

 

(ii)           No material claim for unpaid Taxes has been made or become a lien
against the property of Pubco or is being asserted against Pubco, no audit of
any Tax Return of Pubco is being conducted by a tax authority, and no extension
of the statute of limitations on the assessment of any Taxes has been granted by
Pubco and is currently in effect. Pubco has withheld and paid all Taxes required
to have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder or other third party.

 

(u)           SEC Reports.

 

Pubco has delivered or made available to the Company (through reference to
documents filed by EDGAR or otherwise) accurate and complete copies of all Pubco
SEC Documents. As of their respective filing dates (or if amended or superseded
by a filing prior to the date of this Agreement, then on the filing date of such
amending or superseding filing), the Pubco SEC Documents (i) were prepared in
accordance and complied in all material respects with the requirements of the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (“Securities
Laws”) applicable to such Pubco SEC Documents and (ii) did not at the time they
were filed contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except to the extent corrected by a Pubco SEC Documents
filed prior to the date of this Agreement. Pubco is current in its reporting
requirements and as of the date of this Agreement has filed all reports required
to be filed under the Securities Laws.

 

2.03           Representations and Warranties of Company Shareholders. The
Company Shareholders severally and not jointly represent and warrant to Pubco as
follows:

 

(a)           Ownership of the Shares. The Company Member owns all of the
Shares, free and clear of all liens, claims, rights, charges, encumbrances, and
Security Interests of whatsoever nature or type.

 

(b)           Power of Company Shareholders to Execute Agreement. The Company
Shareholders have all requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated by this Agreement, and this
Agreement is the legal binding obligation of the Company Shareholders and is
enforceable against the Company Shareholders in accordance with its terms,
except that (i) such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect
relating to creditors’ rights, and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding
therefore may be brought. The execution and delivery of this Agreement by the
Company Shareholders and the consummation by the Company of the transactions
contemplated hereby have been (or at Closing will have been) duly authorized by
all necessary action on the part of the Company Shareholders.

 

(c)           Agreement Not in Breach of Other Instruments Affecting Company
Shareholders. The execution and delivery of this Agreement, the consummation of
the transactions hereby contemplated, and the fulfillment of the terms hereof
will not result in the breach of any term or provisions of, or constitute a
default under, or conflict with, or cause the acceleration of any obligation
under any agreement or other instrument of any description to which the Company
Shareholders are a party or by which the Company Shareholders are bound, or any
judgment, decree, order, or award of any court, governmental body, or arbitrator
or any applicable law, rule, or regulation.

 



18

 

 

(d)           Accuracy of Statements. Neither this Agreement nor any statement,
list, certificate, or any other agreement executed in connection with this
Agreement or other information furnished or to be furnished by the Company
Member to Pubco in connection with this Agreement or any of the transactions
contemplated hereby contains or will contain an untrue statement of a material
fact or omits or will omit to state a material fact necessary to make the
statements contained herein or therein, in light of circumstances in which they
are made, not misleading.

 

ARTICLE III
COVENANTS RELATING TO CONDUCT OF BUSINESS PRIOR TO EXCHANGE

 

3.01           Conduct of the Company and Pubco. From the date of this Agreement
and until the Effective Time, or until the prior termination of this Agreement,
the Company and Pubco shall not, unless mutually agreed to in writing:

 

(a)           engage in any transaction, except in the normal and Ordinary
Course of Business, or create or suffer to exist any lien or other encumbrance
upon any of their respective assets in excess of $10,000, unless such
encumbrance will be discharged in full prior to the Effective Time;

 

(b)           sell, assign or otherwise transfer any of their assets, or cancel
or compromise any debts or claims relating to their assets, other than for fair
value or in the Ordinary Course of Business, and consistent with past practice;

 

(c)           fail to use reasonable efforts to preserve intact their present
business organizations, keep available the services of their employees and
preserve its material relationships with customers, suppliers, licensors,
licensees, distributors and others, to the end that its good will and ongoing
business not be impaired prior to the Effective Time;

 

(d)           except for matters related to complaints by former employees
related to wages, suffer or permit any Material Adverse Change to occur with
respect to the Company and Pubco or their business or assets; or

 

(e)           make any material change with respect to their business in
accounting or bookkeeping methods, principles or practices, except as required
by GAAP.

 



19

 

 

ARTICLE IV
ADDITIONAL AGREEMENTS

 

4.01           Access to Information; Confidentiality.

 

(a)           The Company shall, and shall cause its officers, employees,
counsel, financial advisors and other representatives to, afford to Pubco and
its representatives reasonable access during normal business hours during the
period prior to the Effective Time to its and to the Company’s properties,
books, contracts, commitments, Personnel and records and, during such period,
the Company shall, and shall cause its officers, employees and representatives
to, furnish promptly to Pubco all information concerning its business,
properties, financial condition, operations and Personnel as such other party
may from time to time reasonably request. For the purposes of determining the
accuracy of the representations and warranties of Pubco set forth herein and
compliance by Pubco of its obligations hereunder, during the period prior to the
Effective Time, Pubco shall provide the Company and its representatives with
reasonable access during normal business hours to its properties, books,
contracts, commitments, Personnel and records as may be necessary to enable the
Company to confirm the accuracy of the representations and warranties of Pubco
set forth herein and compliance by Pubco of its obligations hereunder, and,
during such period, Pubco shall, and shall cause its officers, employees and
representatives to, furnish promptly to the Company upon its request (i) a copy
of each report, schedule, registration statement and other document filed by it
during such period pursuant to the requirements of federal or state securities
laws and (ii) all other information concerning its business, properties,
financial condition, operations and Personnel as such other party may from time
to time reasonably request. Except as required by law, each of the Company and
Pubco will hold, and will cause its respective directors, officers, employees,
accountants, counsel, financial advisors and other representatives and
affiliates to hold, any nonpublic information in confidence.

 

(b)           No investigation pursuant to this Section 4.01 shall affect any
representations or warranties of the parties herein or the conditions to the
obligations of the parties hereto.

 

4.02           Best Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, each of the parties agrees to use its best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the Exchange and the other transactions contemplated by this
Agreement. Pubco and the Company shall mutually cooperate in order to facilitate
the achievement of the benefits reasonably anticipated from the Exchange.

 

4.03           Public Announcements. Pubco, on the one hand, and the Company, on
the other hand, will consult with each other before issuing, and provide each
other the opportunity to review and comment upon, any press release or other
public statements with respect to the transactions contemplated by this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
law or court process. The parties agree that the initial press release or
releases to be issued with respect to the transactions contemplated by this
Agreement shall be mutually agreed upon prior to the issuance thereof.

 



20

 

 

4.04           No Solicitation. Except as previously agreed to in writing by the
other party (including by operating of Section 4.05), prior to providing written
notice of the termination of this Agreement, neither the Company nor Pubco shall
authorize or permit any of its officers, directors, agents, representatives, or
advisors to solicit, initiate or encourage or take any action to facilitate the
submission of inquiries, proposals or offers from any Person relating to any
matter concerning any exchange, merger, consolidation, business combination,
recapitalization or similar transaction involving the Company or Pubco,
respectively, other than the transaction contemplated by this Agreement or any
other transaction the consummation of which would or could reasonably be
expected to impede, interfere with, prevent or delay the Exchange or which would
or could be expected to dilute the benefits to either the Company or Pubco of
the transactions contemplated hereby. The Company or Pubco will immediately
cease and cause to be terminated any existing activities, discussions and
negotiations with any parties conducted heretofore with respect to any of the
foregoing.

 

4.05           Director and Officer Appointments. As of the Effective Time,
Pubco shall have taken all action to cause the Persons set forth on Schedule
1.05 to be appointed the officers and directors of Pubco and the concurrent
resignations of those Persons set forth on Schedule 1.05.

 

4.06           Legal, Accounting, Audit or Other Fees. All legal, accounting or
other fees and expenses related to the Closing shall be paid for by Pubco as of
the Closing. In addition, The Company shall pay any audit fees necessary to
obtain an audit and comply with the filing requirements of the Exchange Act.

 

4.07           Non-Exclusive License; Name Change. Subject to the Closing, the
Company hereby grants Pubco a non-exclusive license to use the name “A1 Vapors”
or any variation thereof not currently used by A1 Vapors. Upon the Closing,
Pubco may undertake to change its name to “A1 Vapors, inc..” or a mutually
agreed upon name. The Company further agrees to provide any authorization or
documents, as may be required by Pubco to make filings for the use of the name
“A1 Vapors, Inc.;” provided, however, that in no event shall the Company be
precluded from continuing to use any names currently used by the Company. Prior
to Closing, neither Pubco nor its representatives shall make any representations
regarding the business or affairs of the Company without the prior written
consent of the Company.

 

ARTICLE V
CONDITIONS PRECEDENT

 

5.01           Conditions to Each Party’s Obligation to Effect the Exchange. The
obligation of each party to effect the Exchange and otherwise consummate the
transactions contemplated by this Agreement is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:

 

(a)           No Restraints. No temporary restraining order, preliminary or
permanent injunction or other order preventing the consummation of the Exchange
shall have been issued by any court of competent jurisdiction or any other
Governmental Entity having jurisdiction and shall remain in effect, and there
shall not be any applicable legal requirement enacted, adopted or deemed
applicable to the Exchange that makes consummation of the Exchange illegal.

 



21

 

 

(b)           Governmental Approvals. All authorizations, consents, orders,
declarations or approvals of, or filings with, or terminations or expirations of
waiting periods imposed by, any Governmental Entity having jurisdiction which
the failure to obtain, make or occur would have a Material Adverse Effect on
Pubco or the Company shall have been obtained, made or occurred.

 

(c)           No Litigation. There shall not be pending or threatened any suit,
action or proceeding before any court, Governmental Entity or authority (i)
pertaining to the transactions contemplated by this Agreement or (ii) seeking to
prohibit or limit the ownership or operation by the Company, Pubco or any of its
Subsidiaries, or to dispose of or hold separate any material portion of the
business or assets of the Company or Pubco.

 

(d)           Company Member and Company Note Holder Approval. The Company
Member and Company note holders shall have adopted and approved this Agreement
and the Exchange in accordance with applicable law.

 

(e)           Audited Financial Statements. The Company shall have completed,
and Pubco shall have received from the Company, audited Financial Statements and
proforma Financial Statements as required to be filed by Pubco pursuant to the
Exchange Act.

 

5.02           Conditions Precedent to Obligations of Pubco. The obligation of
Pubco to effect the Exchange and otherwise consummate the transactions
contemplated by this Agreement are subject to the satisfaction, at or prior to
the Closing, of each of the following conditions:

 

(a)           Representations, Warranties and Covenants.

 

The representations and warranties of the Company and the Company Member in this
Agreement shall be true and correct in all material respects (except for such
representations and warranties that are qualified by their terms by a reference
to materiality or Material Adverse Effect, which representations and warranties
as so qualified shall be true and correct in all respects) both when made and on
and as of the Closing Date, and (ii) the Company and the Company Member shall
each have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by each of them prior to the Effective Time.

 

(b)           Consents.

 

Pubco shall have received evidence, in form and substance reasonably
satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.

 

(c)           Officer’s Certificate of the Company.

 

Pubco shall have received a certificate executed on behalf of the Company by an
executive officer of the Company confirming that the conditions set forth in
Sections 5.02(a) and 5.02(d) have been satisfied.

 



22

 

 

(d)           No Material Adverse Change.

 

There shall not have occurred any Material Adverse Change with respect to the
Company that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect on the Company.

 

(e)           Company Member Representation Letter. The Company Member shall
have executed and delivered to Pubco a shareholder representation letter in
substantially the form attached hereto as Exhibit B, and Pubco shall be
reasonably satisfied that the issuance of Pubco Common Stock pursuant to the
Exchange is exempt from the registration requirements of the Securities Act.

 

(f)           Delivery of the Share Certificate. The Company shall have
delivered the Share Certificate to Pubco on the Closing Date.

 

(g)           Secretary’s Certificate of the Company.

 

Pubco shall have received a certificate, dated as of the Closing Date, from the
Secretary of the Company, certifying (i) as to the incumbency and signatures of
the officers of the Company, who shall execute this Agreement and documents at
the Closing and (ii) that attached thereto is a true and complete copy of (A)
the articles or certificate of organization of the Company and all amendments
thereto, (B) the bylaws and/or operating agreement of the Company and all
amendments thereto, (C) resolutions of the Board of Directors of the Company and
its members authorizing the execution, delivery and performance of this
Agreement by the Company, and (D) consents of the Company note holders
authorizing the Agreement and the transactions contemplated hereunder.

 

5.03           Conditions Precedent to Obligation of the Company and Company
Member. The obligation of the Company and the Company Members to effect the
Exchange and otherwise consummate the transactions contemplated by this
Agreement is subject to the satisfaction, at or prior to the Closing, of each of
the following conditions:

 

(a)           Representations, Warranties and Covenants.

 

The representations and warranties of Pubco in this Agreement shall be true and
correct in all material respects (except for such representations and warranties
that are qualified by their terms by a reference to materiality or Material
Adverse Effect, which representations and warranties as so qualified shall be
true and correct in all respects) both when made and on and as of the Closing
Date, and (ii) Pubco shall have performed and complied in all material respects
with all covenants, obligations and conditions of this Agreement required to be
performed and complied with by it prior to the Effective Time.

 



23

 

 

(b)           Consents.

 

The Company shall have received evidence, in form and substance reasonably
satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.

 

(c)           Officer’s Certificate of Pubco.

 

The Company shall have received a certificate executed on behalf of Pubco by an
executive officer of Pubco, confirming that the conditions set forth in Sections
5.03(a) and 5.03(d) have been satisfied.

 

(d)           No Material Adverse Change.

 

There shall not have occurred any change in the business, condition (financial
or otherwise), results of operations or assets (including intangible assets) and
properties of Pubco that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect on Pubco.

 

(e)           Board Resolutions.

 

The Company shall have received resolutions duly adopted by Pubco’s Board of
Directors approving the execution, delivery and performance of the Agreement and
the transactions contemplated by the Agreement.

 

(f)           New Officers & Directors. Pubco shall deliver to the Company
evidence of appointment of those new directors as further described in Section
1.05 and Section 4.07, respectively. Pubco shall have delivered to each new
director an executed indemnification agreement in substantially the form
attached hereto as Exhibit C. Pubco shall also have delivered to the Company a
letter of resignation executed by the Pubco directors and officers set forth on
Schedule 1.05 to be effective on or before the Closing Date.

 

(g)           Current Report. Pubco shall deliver a draft of the Current Report
on Form 8-K to be filed with the SEC within four (4) business days of the
Closing Date containing information about the Exchange and pro forma financial
statements of Pubco and the Company and audited financial statements of the
Company as required by Regulation S-K under the Securities Act. Such Form 8-K
shall be in form and substance acceptable to the Company and its counsel prior
to Closing.

 

(h)           Liabilities. Pubco shall have no more than $25,000 in actual or
contingent liabilities outstanding and no undisclosed liabilities, commitments
or other obligations of any kind other than Pubco’s obligations to the Company
pursuant to this Agreement and Pubco’s obligation to investors pursuant to the
Financing.

 



24

 

 

ARTICLE VI
TERMINATION, AMENDMENT AND WAIVER

 

6.01           Termination. This Agreement may be terminated and abandoned at
any time prior to the Effective Time of the Exchange:

 

(a)           by mutual written consent of Pubco and the Company;

 

(b)           by either Pubco or the Company if any Governmental Entity shall
have issued an order, decree or ruling or taken any other action permanently
enjoining, restraining or otherwise prohibiting the Exchange and such order,
decree, ruling or other action shall have become final and non-appealable;

 

(c)           by either Pubco or the Company if the Exchange shall not have been
consummated on or before June 30, 2014 (other than as a result of the failure of
the party seeking to terminate this Agreement to perform its obligations under
this Agreement required to be performed at or prior to the Effective Time);

 

(d)           by Pubco, if a Material Adverse Change shall have occurred
relative to the Company (and not curable within thirty (30) days);

 

(e)           by the Company if a Material Adverse Change shall have occurred
relative to Pubco (and not curable within thirty (30) days);

 

(f)           by Pubco, if the Company willfully fails to perform in any
material respect any of its material obligations under this Agreement; or

 

(g)           by the Company, if Pubco willfully fails to perform in any
material respect any of its obligations under this Agreement.

 

6.02           Effect of Termination. In the event of termination of this
Agreement by either the Company or Pubco as provided in Section 6.01, this
Agreement shall forthwith become void and have no effect, without any liability
or obligation on the part of Pubco or the Company, other than the provisions of
the last sentence of Section 4.01(a) and this Section 6.02. Nothing contained in
this Section shall relieve any party for any breach of the representations,
warranties, covenants or agreements set forth in this Agreement or for its
willful failure to perform pursuant to Section 6.02(f) or (g) as applicable.

 

6.03           Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties upon approval by
the party, if such party is an individual, and upon approval of the Boards of
Directors of each of the parties that are corporate entities.

 

6.04           Extension; Waiver. Subject to Section 6.01(c), at any time prior
to the Effective Time, the parties may (a) extend the time for the performance
of any of the obligations or other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties contained in this Agreement
or in any document delivered pursuant to this Agreement, or (c) waive compliance
with any of the agreements or conditions contained in this Agreement. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of such rights.

 



25

 

 

6.05           Return of Documents. In the event of termination of this
Agreement for any reason, Pubco and the Company will return to the other party
all of the other party’s documents, work papers, and other materials (including
copies) relating to the transactions contemplated in this Agreement, whether
obtained before or after execution of this Agreement. Pubco and the Company will
not use any information so obtained from the other party for any purpose and
will take all reasonable steps to have such other party’s information kept
confidential.

 

ARTICLE VII
INDEMNIFICATION AND RELATED MATTERS

 

7.01           Survival of Representations and Warranties. The representations
and warranties and covenants in this Agreement or in any instrument delivered
pursuant to this Agreement shall survive until twenty four (24) months after the
Effective Time (except for with respect to Taxes which shall survive for the
applicable statute of limitations plus 90 days, and covenants that by their
terms survive for a longer period).

 

7.02           Indemnification.

 

(a)           Pubco shall indemnify and hold the Company Member and the Company
harmless for, from and against any and all liabilities, obligations, damages,
losses, deficiencies, costs, penalties, interest and expenses (including, but
not limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) (collectively, “Losses”) to which the
Company Member and the Company may become subject resulting from or arising out
of any breach of a representation, warranty or covenant made by Pubco as set
forth in this Agreement, it being understood, for clarity, that any matter
disclosed on the Company Disclosure Schedule, shall not be a breach of a
representation or warranty.

 

(b)           The Company and Company Member shall jointly indemnify and hold
Pubco and Pubco’s officers and directors (“Pubco’s Representatives”) harmless
for, from and against any and all Losses to which Pubco or Pubco’s
Representatives may become subject resulting from or arising out of any breach
of a representation, warranty or covenant made by the Company or Company Member
as set forth in this Agreement.

 

(c)           No party shall be liable under this Article for any Losses
resulting from or relating to any inaccuracy in or breach of any representation
or warranty in this Agreement if the party seeking indemnification for such
Losses had actual knowledge of such Breach or could be reasonably expected to
have such knowledge after a reasonable investigation, in each case before
Closing.

 



26

 

 

7.03           Notice of Indemnification. Promptly after the receipt by any
indemnified party (the “Indemnitee”) of notice of the commencement of any action
or proceeding against such Indemnitee, such Indemnitee shall, if a claim with
respect thereto is or may be made against any indemnifying party (the
“Indemnifying Party”) pursuant to this Article VII, give such Indemnifying Party
written notice of the commencement of such action or proceeding and give such
Indemnifying Party a copy of such claim and/or process and all legal pleadings
in connection therewith. The failure to give such notice shall not relieve any
Indemnifying Party of any of its indemnification obligations contained in this
Article VII, except where, and solely to the extent that, such failure actually
and materially prejudices the rights of such Indemnifying Party. Such
Indemnifying Party shall have, upon request within thirty (30) days after
receipt of such notice, but not in any event after the settlement or compromise
of such claim, the right to defend, at its own expense and by its own counsel
reasonably acceptable to the Indemnitee, any such matter involving the asserted
liability of the Indemnitee; provided, however, that if the Indemnitee
determines that there is a reasonable probability that a claim may materially
and adversely affect it, other than solely as a result of money payments
required to be reimbursed in full by such Indemnifying Party under this Article
VII or if a conflict of interest exists between Indemnitee and the Indemnifying
Party, the Indemnitee shall have the right to defend, compromise or settle such
claim or suit; and, provided, further, that such settlement or compromise shall
not, unless consented to in writing by such Indemnifying Party, which shall not
be unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee. In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee’s own expense. In the event
that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Article VII to indemnify
an Indemnitee, the Indemnitee shall first supply such Indemnifying Party with a
copy of a final court judgment or decree holding the Indemnitee liable on such
claim or, failing such judgment or decree, the terms and conditions of the
settlement or compromise of such claim. An Indemnitee’s failure to supply such
final court judgment or decree or the terms and conditions of a settlement or
compromise to such Indemnifying Party shall not relieve such Indemnifying Party
of any of its indemnification obligations contained in this Article VII, except
where, and solely to the extent that, such failure actually and materially
prejudices the rights of such Indemnifying Party. If the Indemnifying Party is
defending the claim as set forth above, the Indemnifying Party shall have the
right to settle the claim only with the consent of the Indemnitee.

 

ARTICLE VIII
GENERAL PROVISIONS

 

8.01           Notices. Any and all notices and other communications hereunder
shall be in writing and shall be deemed duly given to the party to whom the same
is so delivered, sent or mailed at addresses and contact information set forth
below (or at such other address for a party as shall be specified by like
notice.) Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be deemed given and effective on the
earliest of: (a) on the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth on the signature pages
attached hereto prior to 5:30 p.m. (Pacific Standard Time) on a business day,
(b) on the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a business day or later
than 5:30 p.m. (Pacific Standard Time) on any business day, (c) on the second
business day following the date of mailing, if sent by a nationally recognized
overnight courier service, or (d) if by Personal delivery, upon actual receipt
by the party to whom such notice is required to be given.

 



27

 

 



If to Pubic: FreeButton, Inc.   James Lynch – CEO   7040 Avenida Encinas   Suite
104-159   Carlsbad, CA 920111     If to Company: A1 Vapors, Inc.   Bruce Storrs,
Andy Diaz   7013 Rockrose Terrace   Carlsbad, CA 92011

 

All Notices to the Company Member shall be sent “care of” the Company.

 

8.02           Definitions. For purposes of this Agreement:

 

(a)           an “Affiliate” of any Person means another Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person;

 

(b)           “Material Adverse Change” or “Material Adverse Effect” means, when
used in connection with the Company or Pubco, any change or effect that either
individually or in the aggregate with all other such changes or effects is
materially adverse to the business, assets, properties, condition (financial or
otherwise) or results of operations of such party and its Subsidiaries taken as
a whole (after giving effect in the case of Pubco to the consummation of the
Exchange); it being understood that, solely with respect to Pubco, any effect or
change which could likely result in a delisting from any applicable exchange or
trigger, or otherwise result in, any investigation of other proceeding or action
by the Securities and Exchange Commission, shall be deemed to be “materially
adverse” within the foregoing meaning;

 

(c)           “Ordinary Course of Business” means the Ordinary Course of
Business consistent with past custom and practice (including with respect to
quantity and frequency);

 

(d)           “Person” means an individual, corporation, partnership, joint
venture, association, trust, unincorporated organization or other entity;

 

(e)           “Subsidiary” of any Person means another Person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, fifty percent
(50%) or more of the equity interests of which) that is owned directly or
indirectly by such first Person; and

 



28

 

 

(f)            “Security Interest” means any mortgage, pledge, lien,
encumbrance, deed of trust, lease, charge, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction under any
shareholder or similar agreement or any other Security Interest, other than (i)
mechanic’s, material men’s, and similar liens, (ii) statutory liens for taxes
not yet due and payable, (c) purchase money liens and liens securing rental
payments under capital lease arrangements, (iii) pledges or deposits made in the
Ordinary Course of Business in connection with workers’ compensation,
unemployment insurance or other similar social security legislation; and (iv)
encumbrances, security deposits or reserves required by law or by any
Governmental Entity.

 

8.03           Interpretation. When a reference is made in this Agreement to a
Section, Exhibit or Schedule, such reference shall be to a Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”

 

8.04            Entire Agreement; No Third-Party Beneficiaries. This Agreement
and the other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement. This Agreement
is not intended to confer upon any Person other than the parties any rights or
remedies.

 

8.05           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

8.06           Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.

 

8.07           Enforcement. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Nevada, this being in addition to any other remedy to
which they are entitled at law or in equity. In addition, each of the parties
hereto (a) agrees that it will not attempt to deny or defeat such Personal
jurisdiction or venue by motion or other request for leave from any such court,
and (b) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any state court other
than such court.

 



29

 

 

8.08           Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

8.09           Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together will constitute
one and the same Agreement. This Agreement, to the extent delivered by means of
a facsimile machine or electronic mail (any such delivery, an “Electronic
Delivery”), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in Person. At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in Person to all other parties. No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.

 

8.10           Attorney’s Fees. In the event any suit or other legal proceeding
is brought for the enforcement of any of the provisions of this Agreement, the
parties hereto agree that the prevailing party or parties shall be entitled to
recover from the other party or parties upon final judgment on the merits
reasonable attorneys’ fees, including attorneys’ fees for any appeal, and costs
incurred in bringing such suit or proceeding.

 

8.11           Currency. All references to currency in this Agreement shall
refer to the lawful currency of the United States of America.

 

[SIGNATURE PAGE BELOW]

 



30

 

 

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

 

Pubco:

 

FreeButton, Inc., a Nevada corporation

 

By: /s/ James Edward Lynch, Jr.

       James Lynch

       Chief Executive Officer

 

Company:

 

A1 Vapors, Inc. a Florida corporation

 

By: /s/ Andy Diaz

       Andy Diaz

       President

 

 

 

 

 

 

 

 

 

 

 

 

 

31

 

 

COUNTERPART SIGNATURE PAGE
TO
EXCHANGE AGREEMENT

 

The undersigned do hereby agree to be bound by all of the terms and provisions
of the Exchange Agreement, including all exhibits and schedules attached
thereto, dated [Insert Closing Date], by and among, FreeButton, Inc., a Nevada
corporation (“Pubco”) on one hand, and A1 Vapors, Inc., a Florida corporation
(the “Company”) and the shareholders of the Company (the “Company
Shareholders”), on the other hand.

 

Company Shareholder:

 

By: /s/ Moses Lopez

Print Name: Moses Lopez

Address: 5330 SW 154 CT

                Miami, FL 33185

 

By: /s/ Chris F. Comas

Print Name: Chris F. Comas

Address: 5700 Collins Ave, Apt.7B

                Miami Beach, FL 33140

 

By: /s/ Jose G. Castro

Print Name: Jose G. Castro

Address: 15457 SW 50th Ln

                Miami, LF 33185

 

By: /s/ Andy Diaz

Print Name: Andy Diaz

Address: 2034 SW 13th Street

                Homestead, FL 33033

 

 

32

